DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "the linear transmission members are fixed to a sheet member in a state of being arranged side by side…and the sheet member is fixed to the wiring body" as claimed in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 5, lines 3-4 and Claim 8, lines 2-4, "the plate-like transmission member" lacks antecedent basis.
 	Claim 8, lines 3-4, "the main surface of the plate-like transmission member" lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (6969805) in view of Muneyasu et al. (8653372).
 	Lee et al. discloses a wiring member (Fig. 2) comprising a wiring body that includes a plate-like transmission member having a conductor plate (15), the wiring body being formed flat; and a plurality of linear transmission members (a) that extend in the same direction as the wiring body and are fixed to the wiring body in a state of being arranged side by side in a width direction of the wiring body on a main surface of the wiring body (re claim 1).
 	Lee et al. does not disclose the conductor plate being formed to be rigid enough to maintain its own shape and the wiring body including a plurality of 
 	Muneyasu et al. discloses a wiring member (Figs 9-10) comprising a wiring body that includes a plurality of plate-like transmission members each having a conductor plate, wherein the conductor plate is formed to be rigid enough to maintain its own shape (Fig. 8), and wherein the plurality of plate-like transmission members are overlaid in the thickness direction.
 	It would have been obvious to one skilled in the art to provide the conductor plate of Lee et al. with a material that would be rigid enough to maintain its own shape when the wiring member is bent as taught by Muneyasu et al.
 	It would have been obvious to one skilled in the art to modify the wiring member of Lee et al. to comprise a plurality of plate-like transmission members which are overlaid in the thickness direction as taught by Muneyasu et al. to increase the transmission capacity of the wiring member.
 	Re claim 2, Muneyasu et al. discloses the wiring member having a bent portion, and the linear transmission members (116) bending along the wiring body at the bent portion.  It would have been obvious to one skilled in the art to bend the linear members along with the wiring body in the modified wiring member of Lee et al. such that the wiring member can be routed along a desired path as taught by Muneyasu et al.

 	Re claim 8, Lee et al. discloses the width of the plate-like member being at least a total width of the linear members arranged side by side on the main surface.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Muneyasu et al.
 	Muneyasu et al. (Fig. 11) discloses a wiring member comprising a wiring body that includes a plurality of plate-like members (117) having a conductor plate that is formed to be rigid enough to maintain its own shape, the wiring body being formed flat; and a plurality of linear members (116) that extend in the same direction as the wiring body and are fixed to the wiring body in a state of being arranged side by side in a width direction of the wiring body on a main surface of the wiring body (re claim 1).
 	Muneyasu et al. does not disclose the plate-like members being overlaid thereon in the thickness direction.  However, Muneyasu et al. (Fig. 10) discloses a wiring body including a plurality of plate-like members which are overlaid thereon in the thickness direction.  It would have been obvious to one skilled in the art to In re Japikse, 86 USPQ 70.
 	Modified wiring member of Muneyasu et al. also discloses the linear members bending along the wiring body at a bent portion of the wiring body (Fig. 8) (re claim 2); the linear members being maintained in the bent shape by being fixed to the wiring body (re claim 3); and the plate-like members bending in a front-back direction at the bent portion of the wiring body (Fig. 8) (re claim 7).  Re claim 5, one of the plate-like members of Muneyasu et al. can be a power source line and another one can be a ground line since they comprise structure and material as claimed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Muneyasu et al. in view of Sevier (10297361).
 	Muneyasu et al., as modified, discloses the invention substantially as claimed including the linear members having an insulating coating (116b), but not a resin layer provided on an outer periphery of the insulating coating.  Sevier discloses a transmission member including an insulating coating (16) and a resin .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Muneyasu et al. in view of Nuyten et al. (2002/0062981).
 	Nuyten et al. discloses a wiring member comprising linear members which are fixed to a sheet member (4) in a stated of being arranged side by side on the sheet member, wherein the sheet member is fixed to a wiring body.  It would have been obvious to one skilled in the art to fix the linear members of Muneyasu et al. to a sheet member, as taught by Nuyten et al., before fixing them to the wiring body to provide a protective layer between the linear members and the wiring body.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muneyasu et al. in view of Kondoh (6504101).
 	Kondoh (Figs 7A-B) discloses a wiring member arrangement structure comprising a wiring member and an arrangement target that includes an In re Japikse, 86 USPQ 70.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Muneyasu et al. in view of Kondoh as applied to claim 10 above, and further in view of Zein et al. (6417455).
 	Zein et al. discloses a wiring member (Fig. 7) extending in horizontal direction while bending in the horizontal direction in accordance with recesses and protrusions on an arrangement surface (col. 3, lines 11-18, shape…can be fitted to a given housing contour).  It would have been obvious to one skilled in the art to 

					Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847